UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1874



JABARI ZAKIYA, formerly known as Douglas W.
Ross,

                                              Plaintiff - Appellant,

          versus


USA; BUREAU OF PRISONS; WILLIAM J. THOMPSON,
Warden; B. A. BLEDSOE, Warden; STEVEN M.
DEWALT, Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-38-1-IMK)


Submitted:   April 28, 2006                   Decided:   May 18, 2006


Before LUTTIG* and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jabari Zakiya, Appellant Pro Se. Daniel W. Dickinson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia; Brian J.



     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Sonfiled, UNITED STATES ATTORNEY’S OFFICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Jabari     Zakiya    appeals       the   district    court’s    orders

dismissing his civil action and denying his motion to reconsider.

We   have      reviewed    the     record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Zakiya v. United States, No. CA-04-38-1-IMK (N.D. W.

Va. Mar. 18, 2005; July 6, 2005).                   We deny Zakiya’s motion for

appointment of counsel. We dispense with oral argument because the

facts    and    legal     contentions       are    adequately     presented    in   the

materials       before    the    court      and    argument     would   not   aid   the

decisional process.



                                                                              AFFIRMED




                                         - 3 -